Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	The Amendments and Remarks filed 2/4/21 in response to the Office Action of 8/4/20 are acknowledged and have been entered.
	Claims 60-61 have been added by Applicant.
	Claims 48-61 are pending.
	Claims 48, 49, 52, 56, and 75 have been amended by Applicant.
	Claims 48-61 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

The rejections under pre-AIA  35 U.S.C. 103(a) are withdrawn.

Response to Arguments

Double Patenting

s 48, 50-55, 58, and 59 remain provisionally rejected and claims 49, 56, 57, 60, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 49, 54, and 56-68 (noting there appear to be typographical issues with reference claims reciting “47” instead of “48”) of copending Application No. 16/293624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 2/4/21, Applicant elects to defer a response. 

Claims 48, 50-55, 58, and 59 remain provisionally rejected and claims 49, 56, 57, 60, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 16, 21, 27 of copending Application No. 16/346310  in view of Fueyo et al (Journal of National Cancer Institute, 2003, 95(9): 652-660), Bauerschmitz et al (Int J Cancer, 2004, 111: 303-309), Unsgaard et al (Acta Neurochir, 2005, 147: 1259-1269), and Forsyth et al (Journal of Neuro-Oncology, 1998, 36: 21-29).
The reference claims do not recite intratumoral administration at multiple tumor sites, a low grade brain tumor, or a metastatic brain tumor. However, one would have been motivated to perform the method of the reference claims wherein the oncolytic adenovirus is intratumorally administered at multiple sites and wherein the subject has just any glioma expressing PD-L1 because Fueyo et al teaches Delta-24-RGD spreads centrifugally from the site . 
This is a provisional nonstatutory double patenting rejection.
In the Reply of 2/4/21, Applicant elects to defer a response. 

New Provisional Rejection 
Based on an Application Filed After the Office Action of 8/4/20  
Claims 48-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11-30 of copending Application No. 16/997552 (a continuation of 16/346310) in view of Fueyo et al (Journal of National Cancer Institute, 2003, 95(9): 652-660), Bauerschmitz et al (Int J Cancer, 2004, 111: 303-309), Unsgaard et al (Acta Neurochir, 2005, 147: 1259-1269), and Forsyth et al (Journal of Neuro-Oncology, 1998, 36: 21-29).
The reference claims do not recite intratumoral administration at multiple tumor sites, a low grade brain tumor, or a metastatic brain tumor. However, one would have been motivated to perform the method of the reference claims wherein the oncolytic adenovirus is intratumorally administered at multiple sites and wherein the subject has just any glioma expressing PD-L1 because Fueyo et al teaches Delta-24-RGD spreads centrifugally from the site . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642